[LURIO & ASSOCIATES, P.C. LETTERHEAD] April 27, 2011 VIA ELECTRONIC FILING Mark P. Shuman, Esq. Branch Chief – Legal Division of Corporation Finance U.S. Securities and Exchange Commission Washington, D.C. 20549 Re: USA Technologies, Inc. Registration Statement on Form S-1 Filed March 31, 2011 File No. 333-173219 Dear Mr. Shuman: This office represents USA Technologies, Inc. (the “Company”).This letter responds to the staff’s comment letter dated April 19, 2011 relating to the above-captioned registration statement. For your convenience, we have restated the Staff’s comment and have provided the Company’s response below such comment. Cover Page 1.Please update the front cover page of the Form S-1 to conform to the most updated version of the form, which includes a check box to identify the company’s reporting status. RESPONSE: The Form S-1 has been updated to include the check box that identifies the Company’s reporting status. Incorporation by Reference, page 25 2.Please incorporate by reference the Current Report on Form 8-K filed on April 15, 2011. Refer to Item 12(a)(2) of Form S-1. RESPONSE: The Current Report on Form 8-K filed on April 15, 2011 has been incorporated into the Amendment No.1 to Form S-1 by reference. Exhibit 5.1 3.We note the statement in the final paragraph of the opinion that it is rendered “solely to you.” Please file a revised opinion that eliminates the suggestion that investors may not rely upon the opinion. RESPONSE: The final paragraph of the legal opinion has been revised to eliminate the suggestion that investors may not rely upon the opinion. Following the words, “[t]his opinion letter is rendered,” the phrase, “solely to you,” has been deleted. Mark P. Shuman April 27, 2011 Page 2 Please contact the undersigned directly at (215) 665-9300 (extension 105) with any questions you may have regarding this letter. Sincerely, /s/ Douglas M. Lurio Douglas M. Lurio cc: Mr. George R. Jensen, Jr.
